Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	This application, filed on 5/12/20, is a CON of 16653110, filed on 10/15/19. 16653110 is a CON of 16288276, filed on 2/28/19. 16288276 is a CON of 16039441, filed on 7/19/18. 16039441 is a CON of 15786626, filed on 10/18/17. 15786626 is  a CON of 15391645, filed on 12/27/16. 15391645 is a CON of 14725691, filed on 5/29/15. 14725691 is a CON of 13617630, filed on 9/14/12. 13617630 is a CON of 12701474, filed on 2/5/2010. 12/701474 claims priority from 61244390, filed on 9/21/09; and from 61207126, filed on 2/6/09.

Status of Claims
Claim 1 is currently pending. 
Claim 1 was examined and is rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Inukai et. al., USP 5068239 (patented 11/26/1991, cited in the IDS).
	Inukai discloses the following compound (col. 14, see (2-19)): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. This compound is included within formula (I) as follows: ring A=thienyl; Z=tetrazole substituted with acetic acid; R5=H; W=ethyl; Cy=phenyl. Applicants’ specification defines “heteroaryl” to include substituted heteroaryl rings (see para [0037]), therefore inclusive of an acetic acid substituent on Z. Inukai therefore anticipates the claim.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Koch et. al., J. Med. Chem., vol. 49, pp. 1693-1705, publ. 2006, cited in the IDS.
	Koch discloses the following compounds (p. 1695, Table 2, see compound 28):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, wherein R is 3’-NHC(O)Bn (benzyl);

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
		
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

		
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (p. 1696, Table 3, see compounds 33, 36, 39, 41, and 43). These compounds are included within formula (I) as follows: ring A=thienyl; R5=H; ring Z=pyrimidine substituted with 2-hydroxyl and a carboxylic acid group; W=ethyl (for compound 33), and –CH2- (for compounds 36, 39, 41, and 43); Cy=phenyl (33), 2-chlorophenyl (36), indolyl (39), benzothienyl (41), and phenyl substituted with indolyl (43). Applicants’ specification defines “heteroaryl” to include substituted heteroaryl rings (see para [0037]), therefore inclusive of  dihydroxy and carboxylic acid substituents on the pyrimidine ring Z. Koch therefore anticipates the claim.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gardelli et. al., WO 02/06246 (publ. 1/24/02; cited in the IDS).
	Gardelli et. al. discloses dihydroxypyrimidine carboxylic acids as viral polymerase inhibitors (Abstract; p. 1, lines 4-6). The dihydroxypyrimidine carboxylic acids are disclosed to have the following structural formula (p. 1, line 25-p. 2, line 12):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, wherein Ar is an optionally substituted aryl group; and pharmaceutical salts and/or tautomeric forms. Gardelli et. al. discloses preferred compounds to have the following structural formula (p. 8, line 16-p. 9, line 22): 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
; wherein R6 is a substituent. Gardelli et. al. discloses the following compounds (p. 81, see Ex. No. 264; p. 82, Ex. Nos. 268-269; p. 83, Ex. Nos. 273, 276-277; p. 84, Ex. Nos. 282, 284; p. 85, Ex. Nos. 287-288; p. 86, Ex. Nos. 290-291, 295; p. 87, Ex. Nos. 296-297; p. 88, Ex. Nos. 302, 304, 306, 308; p. 89, Ex. No. 311; p. 90, Ex. No. 318-319; p. 91, Ex. Nos. 321; p. 93, Ex. Nos. 333, 335; p. 94, Ex. No. 341; p. 95, Ex. No. 345; p. 96, Ex. Nos. 349, 351; p. 97, Ex. Nos. 358, 359; p. 100, Ex. No. 372; p. 101, Ex. No. 380; p. 105, Ex. No.; 401; p. 106, Ex. No. 402; p. 107, Ex. No. 414; p. 108, Ex. No. 419; p. 109, Ex. No. 426; p. 112, Ex. No. 441; p. 113, Ex. Nos. 446-448; p. 119, Ex. No. 622): 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, wherein R1 indicates the rest of the compound connected via X1;

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale

    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale

    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale

    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale

    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale

    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale

    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale

    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale

    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale

    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale

    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
 
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale

    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale

    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale

    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale



    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale

Gardelli et. al. also discloses the following compounds (p. 122, see top structure for Table VIII; p. 128, Ex. No. 495; p. 130, Ex. No. 506; p. 133, Ex. No. 521; p. 134, Ex. Nos. 526, 529; p. 135, Ex. Nos. 531-533; p. 136, Ex. No. 536; p. 137, Ex. Nos. 544, 546; p. 139, Ex. Nos. 553, 556):

    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
; 
    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale

    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale

    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale

    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale

    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale

    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale

    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale

    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale

    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale

    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale

    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale


    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale

    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale

    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
. The above shown compounds are included within formula (I) of the instant claims as ring A=thiophene; R5=hydrogen; Z=pyrimidine substituted with two hydroxyl groups, and one group –COOH or –C(O)-O-CH3; W=C1-4 alkylene (unsubstituted or substituted with OR42 wherein R42=hydrogen; NR42R43, wherein R42, R43=hydrogen; or substituted with phenyl, methyl, or cyclopentyl); Cy is an optionally substituted cycloalkyl, heterocycloalkyl, aryl, or heteroaryl. The instant specification defines heteroaryl groups, such as pyrimidine for Z, to include optional substitution with one or more substituents including –ORa, wherein Ra includes hydrogen; and –C(O)ORa, wherein Ra includes hydrogen and methyl (see p. 26-29 of the instant specification, para [0037], [0039-0041]). Therefore, the instantly claimed compounds include Z=pyrimidine substituted with 2 hydroxyl groups, and one –COOH or –C(O)O-CH3 group, as shown for the compounds disclosed by Gardelli et. al. Gardelli et. al. thus anticipates the claim. 


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Di Francesco et. al., WO 03/35076 (publ. 5/1/2003; cited in the IDS).
Di Francesco et. al. discloses the following compounds as inhibitors of HIV integrase (Abstract; p. 1, lines 5-10; p. 159, Exs. 167-168) as the TFA salts: 

    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
. 
The compounds are included within formula (I) of instant claim 1 as follows: ring A=thienyl; Z=pyrimidine substituted with 2 hydroxyl groups and one amide group (benzylamide for compound 168); R5=hydrogen; W=methyl substituted with NR42R43; R42, R43=hydrogen; Cy=phenyl. The instant specification defines heteroaryl groups, such as pyrimidine for Z, to include optional substitution with one or more substituents including –ORa and –C(O)NRaRb, wherein Ra includes hydrogen and arylalkyl (see p. 28-29 of the instant specification, para [0039-0041]). The instant claim therefore includes compounds 167-168 as disclosed by Di Francesco, and Di Francesco anticipates claim 1. 


Claim Rejections- Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8450363. The instant claims and the claims of USP ‘363 are both drawn to compounds of formula (I): 

    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
; wherein ring A is a 5-membered heteroaryl ring comprising a sulfur atom; Ca and Cb are carbon atoms that are part of ring A and adjacent to each other; ring Z is a 5- or 6-membered heteroaryl inclusive of pyrazole, indazole, triazole, oxazole, thiazole, oxadiazole, pyridine, and pyrazine; R5 is selected from H, acyl, C1-6 alkyl, and C3-6 cycloalkyl; W is C1-4 alkylene; and Cy is a cycloalkyl, heterocycloalkyl, aryl, or heteroaryl optionally substituted. The instant claims and claims of USP ‘363 therefore are not patentably distinct as they encompass compounds that significantly overlap structurally. 


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9073891. The instant claims are drawn to compounds of formula (I): 

    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
; wherein ring A is a 5-membered heteroaryl ring comprising a sulfur atom; Ca and Cb are carbon atoms that are part of ring A and adjacent to each other; ring Z is a 5- or 6-membered heteroaryl; R5 is selected from H, acyl, C1-6 alkyl, and C3-6 cycloalkyl; W is C1-4 alkylene; and Cy is a cycloalkyl, heterocycloalkyl, aryl, or heteroaryl optionally substituted. The claims of USP ‘891 are drawn to a method of treating a neurodegenerative disease comprising administering a compound of formula (I), wherein the compounds recited in the claims of USP ‘891 structurally overlap with those of the instant claims; for instance, ring A, Z, R5, and Cy as recited in the claims of USP ‘891 are identical to the instant claims. Z as recited in the claims of USP ‘891 is also a 5- or 6-membered heteroaryl selected from pyrazole, imidazole, triazole, oxazole, thiazole, oxadiazole, pyridine, or pyrazine, and thus overlap with the instant claims. The instant claims and claims of USP ‘891 therefore are not patentably distinct as the instantly claimed compounds are included within the compounds used in the method of treatment claimed in USP ‘891.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9796706. The instant claims and the claims of USP ‘706 are both drawn to compounds of formula (I): 

    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
; wherein ring A is a 5-membered heteroaryl ring comprising a sulfur atom; Ca and Cb are carbon atoms that are part of ring A and adjacent to each other; R5 is selected from H, acyl, C1-6 alkyl, and C3-6 cycloalkyl; W is C1-4 alkylene; and Cy is a cycloalkyl, heterocycloalkyl, aryl, or heteroaryl optionally substituted. Ring Z as recited in the claims of USP ‘706 is optionally substituted triazole, and thus is included within ring Z of the instant claims (5- or 6- membered heteroaryl). The instant claims and claims of USP ‘706 therefore are not patentably distinct as they encompass compounds that significantly overlap structurally. 


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16332334 (reference application). The instant claims are drawn to compounds of formula (I): 

    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
; wherein ring A is a 5-membered heteroaryl ring comprising a sulfur atom; Ca and Cb are carbon atoms that are part of ring A and adjacent to each other; ring Z is a 5- or 6-membered heteroaryl; R5 is selected from H, acyl, C1-6 alkyl, and C3-6 cycloalkyl; W is C1-4 alkylene; and Cy is a cycloalkyl, heterocycloalkyl, aryl, or heteroaryl optionally substituted. The claims of appl ‘334 are drawn to treating or preventing a JNK-mediated fibrotic disease in a mammal comprising administering a compound of formula (I): 
    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
. The ring A, variables Z, R5, W, and Cy as recited in the claims of appl ‘334 are the same as these variables recited in the instant claims. The instant claims and claims of appl ‘334 therefore are not patentably distinct as the instantly claimed compounds are included within the compounds used in the method of treatment claimed in appl ‘334. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Information Disclosure Statement
The IDS filed on 5/12/20 has been considered. 


Conclusion
Claim 1 is rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK

Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627